United States Court of Appeals
                     For the First Circuit

No. 15-1775

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                         DASEAN TAYLOR,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Douglas P. Woodlock, U.S. District Judge]


                             Before

                       Howard, Chief Judge,
               Kayatta and Barron, Circuit Judges.


     Matthew A. Kamholtz on brief for appellant.
     Carmen M. Ortiz, United States Attorney, and Mark       T.
Quinlivan, Assistant U.S. Attorney, on brief for appellee.


                         January 9, 2017
             BARRON, Circuit Judge.         Dasean Taylor was convicted of

being a felon in possession of a firearm and ammunition, in

violation of 18 U.S.C. § 922(g).        He was sentenced to a term of 71

months' imprisonment.        He now challenges his sentence, arguing

that   the    District     Court   erroneously     applied   a    sentencing

enhancement     for      trafficking    in     firearms   under    U.S.S.G.

§ 2K2.1(b)(5).     We affirm.

                                       I.

             On March 9, 2015, Taylor pled guilty to the offense of

being a felon in possession of a firearm, in violation of 18 U.S.C.

§ 922(g).     Prior to the sentencing hearing, the government had

submitted a motion requesting that the District Court apply the

trafficking in firearms enhancement under § 2K2.1(b)(5) of the

United States Sentencing Guidelines.

             Application note 13 to U.S.S.G. § 2K2.1 states:

             (A) In General. - Subsection (b)(5) applies . . . if
             the defendant -

             (i) transported, transferred, or otherwise disposed
             of two or more firearms to another individual, or
             received two or more firearms with the intent to
             transport, transfer, or otherwise dispose of
             firearms to another individual; and

             (ii) knew or had reason to believe that such conduct
             would result in the transport, transfer, or
             disposal of a firearm to an individual -

             (I) whose possession or receipt of the firearm
             would be unlawful; or




                                   - 2 -
          (II) who intended to use or dispose of the firearm
          unlawfully.

          (B) Definitions. - For purposes of this subsection:
          "Individual whose possession or receipt of the
          firearm would be unlawful" means an individual who
          (i) has a prior conviction for a crime of violence,
          a controlled substance offense, or a misdemeanor
          crime of domestic violence; or (ii) at the time of
          the offense was under a criminal justice sentence,
          including probation, parole, supervised release,
          imprisonment, work release, or escape status.

          The   parties   agree   that    the   trafficking   enhancement

matters here.   They agree that, without the enhancement, Taylor's

total offense level would be 19.     That total offense level results

from a base offense level of 20, under U.S.S.G. § 2K2.1(a)(4)(B),

with a two point enhancement because the offense involved three or

more firearms, under § 2K2.1(b)(1)(A), and a three point reduction

for acceptance of responsibility, under § 3E1.1.        The parties also

agree that the trafficking enhancement adds four points to the

total offense level, U.S.S.G. § 2K2.1(b)(5), so that, with that

enhancement, Taylor's total offense level would be 23.              And,

because the parties further agree that Taylor's criminal history

category is III, his sentencing range under the guidelines with

the enhancement is for a term of imprisonment of 57-71 months,

rather than for the range of 37-46 months that it would be without

the trafficking enhancement.

          A sentencing hearing was held on June 24, 2015.         At that

sentencing hearing, the District Court determined that on three



                                  - 3 -
separate occasions -- September 17, 2013; October 1, 2013; and

October 16, 2013 -- Taylor supplied firearms to a cooperating

witness, CW-1.    That finding, the District Court concluded, was

sufficient to satisfy subpart (i) of the trafficking enhancement's

application note.     The District Court then determined that the

requirement of subpart (ii) was met because the District Court

found that, during the September 17 transaction, CW-1 said to

Taylor that CW-1 would remove the serial number from the firearm

involved in that transaction.         In addition, the District Court

found that the requirement of subpart (ii) had been met because

the District Court found that, during the October 16 transaction,

the gun sold was a sawed-off shotgun, which is generally unlawful

to possess except in limited circumstances, and the evidence in

the record did not support the contention that Taylor might have

believed that those limited circumstances applied to CW-1.

          Having found that the trafficking enhancement applied,

the District Court sentenced Taylor to a term of imprisonment of

71 months. Taylor now brings this timely appeal to the application

of the trafficking enhancement.

                                  II.

          The    government   bears   the   burden   of   showing,   by   a

preponderance of the evidence, that Taylor is subject to the

trafficking enhancement.      United States v. Marceau, 554 F.3d 24,

32 (1st Cir. 2009).   Taylor contends that the District Court erred


                                 - 4 -
in imposing the trafficking enhancement because it erroneously

found that, on the basis of the transactions on September 17 and

October 16, the requirement in subpart (ii) of application note 13

had been met.     But, because Taylor did not make this challenge

below, our review is only for plain error.           United States v.

Figuereo, 404 F.3d 537, 540 (1st Cir. 2005).1     And, under the plain

error standard, we will reverse "only if the defendant shows '(1)

that an error occurred (2) which was clear or obvious and which

not only (3) affected the defendant's substantial rights, but also

(4)   seriously   impaired   the    fairness,   integrity,   or   public

reputation of judicial proceedings.'"      Id. (quoting United States

v. Duarte, 246 F.3d 56, 60 (1st Cir. 2001)).      We conclude that the

District Court did not commit a clear or obvious error in finding

that the government met its burden.

          As to the September 17 transaction, the District Court

found that "the cooperating witness [said] that he [was] going to

take the serial number off" and that therefore "Mr. Taylor as a

supplier would know [that the transfer] involved some unlawful

possession or the use or disposal of the firearm unlawfully."

Taylor contends that the District Court erred in finding that the

government met its burden, given that the audio recording of the


      1 Although Taylor did raise other objections to the
application of the sentencing enhancement, an objection on one
ground does not preserve objections on a different ground. Id. at
540 n.3.


                                   - 5 -
September 17 transaction shows only that CW-1 announced that he

would     remove    the   serial    number,   not   that   Taylor    heard   or

acknowledged CW-1's comment.

             But, according to the uncontested characterization of

the conversation in the presentence report, CW-1 announced to

Taylor that he would remove the serial number, and then Taylor,

without acknowledging the comment, showed CW-1 how to operate the

firearm.     In the course of showing CW-1 how to work the firearm,

Taylor answered when CW-1 asked about the location of the weapon's

safety.     In other words, Taylor and CW-1 were in close enough

proximity that they could engage in conversation and Taylor could

hear    CW-1's     question.       Given   that   characterization    of   what

transpired during the transaction, the District Court supportably

found that Taylor heard the statement that CW-1 made during a

conversation between the two of them about the firearm.               And, if

Taylor heard the statement, then the District Court committed no

clear or obvious error -- or, for that matter, any error at all -

- in concluding that Taylor knew or should have known that the

removal of a serial number is indicative of "anticipation that the

gun will be used in criminal activity," and thus that Taylor knew

or should have known that CW-1 intended to use or dispose of the

firearm unlawfully. Marceau, 554 F.3d at 32 (quoting United States

v. Ortiz, 64 F.3d 18, 22 (1st Cir. 1995)); see also United States

v. Jenkins, 528 F. App'x 483, 486 (6th Cir. 2013) (finding that a


                                      - 6 -
firearm's lack of serial number supported the inference that the

defendant knew or had reason to believe that the firearm would be

used or disposed of unlawfully).

              As for the District Court's finding that the October 16

transaction supplies a basis for finding that the requirement in

subpart (ii) of application note 13 had been met, here, too, we

see no clear or obvious error.            The District Court noted that,

while it is "conceivable[] for someone to possess a sawed-off

shotgun legally . . . it would require, broadly stated, licensing

that is not to be found in this record," and concluded that Taylor

knew or had reason to believe that CW-1 would use or dispose of

the    firearm    unlawfully.      And    much    evidence   supports   that

conclusion.

              The October sale took place in a private home, not a gun

store.    It also was made in cash.         Moreover, Taylor was selling

CW-1 a sawed-off shotgun, which is illegal to possess in all but

the most unusual circumstances, and there were no facts to indicate

that such circumstances were present here.             In addition, Taylor

was on notice that CW-1 planned to resell the weapons that he was

purchasing from Taylor, and there was no indication that CW-1 would

be the unusual firearms dealer who could legally own, much less

legally resell, a sawed-off shotgun. Finally, Taylor was on notice

that   CW-1    had   expressed   during   the    September   transaction   an

intention to remove the serial number from a firearm.


                                    - 7 -
          Combining all the facts together, we find that the

District Court did not plainly err in concluding that Taylor "knew

or had reason to believe" that CW-1 would "use or dispose of" the

sawed-off shotgun illegally.   See Jenkins, 528 F. App'x at 486.

We therefore find that the District Court did not plainly err in

finding that the requirement of subpart (ii) of application note

13 had been met and that the trafficking enhancement applied.

                               III.

          We affirm the sentence set by the District Court.




                               - 8 -